Case 18-44306-mxm7 Doc 18 Filed 02/18/19              Entered 02/18/19 05:40:49        Page 1 of 3



Filed by:
Alvin Malone
Law Offices of Al Malone
3100 W. Southlake Blvd., Suite 110
Southlake, Texas 76092
(817) 953-3112
(817) 953-4656 (fax)
al@maloneattorney.com (email)

ATTORNEY FOR HENRY CLAY CARR, JR



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS


IN RE:                                                                    BANKRUPTCY CASE
HENRY CLAY CARR, JR                                                               18-44306-7


DEBTOR                                                                               CHAPTER 7


                 APPLICATION FOR ORDER ENLARGING THE TIME TO
                       FILE A REAFFIRMATION AGREEMENT


TO THE HONORABLE JUDGE UNITED STATES BANKRUPTCY JUDGE:

        Henry Clay Carr, Jr asks the Court to extend the deadline for them to file documents in this

matter and would respectfully show the Court as follows:

                                  STATUS OF BANKRUPTCY CASE

                                                     1.

        Applicant is Henry Clay Carr, Jr, the above-named Debtor, who filed a voluntary petition for

relief under Chapter 7 of Title 11 of the United States Code on November 2, 2018.

                                                     2.

        The Section 341 Meeting of Creditors was held on December 19, 2018 and this case will be

ready for discharge on February 18, 2019.

               REAFFIRMATION OF DEBT WITH ASTERA CREDIT UNION
Case 18-44306-mxm7 Doc 18 Filed 02/18/19                 Entered 02/18/19 05:40:49    Page 2 of 3




                                                    3.

        Applicant has a vehicle which was purchased through a loan from Astera Credit Union. The

Statement of Intentions state the applicant will retain the property and reaffirm the loan. The

Reaffirmation Agreement once received will be immediately signed and return to Astera Credit

Union for filling.

                                                    4.

         The Reaffirmation Agreement between Applicants and Astera Credit Union is not expected

to be filed until later than 30 days from the date of the filing of this motion.

                                                    5.

        Pursuant to Federal Rule of Bankruptcy Procedure 4008(a), the Court may enlarge the time

to file a reaffirmation agreement. Pursuant to Federal Rule of Bankruptcy Procedur 4004(c)(1)(J)

the discharge should not be entered while this Application is pending.

                             PERIOD OF EXTENSION REQUESTED

                                                    6.

        Applicant, in good faith, believes the Reaffirmation Agreement with Astera Credit Union

will be filed before March 20, 2019. Applicants request that the Court enter an Order Extending

Time for Filing their Reaffirmation Agreement until March 20, 2019.




                                          LIMITED NOTICE

                                                    7.

        Marilyn Garner, the Chapter 7 Trustee, has been appointed in this case. Notice of this

Application to the Chapter 7 Trustee, the United States Trustee and the parties that have requested

notice in this case will be sufficient.
Case 18-44306-mxm7 Doc 18 Filed 02/18/19                Entered 02/18/19 05:40:49        Page 3 of 3




                                               PRAYER

        WHEREFORE, PREMISES CONSIDERED, Applicant Henry Clay Carr, Jr, prays that

this Court make an Order extending the deadline to file their Reaffirmation Agreement with Astera

Credit Union, and that Applicants be granted such other and further relief as is just.


                                                Respectfully submitted,
                                                ALVIN Q. MALONE
                                                By:    /s/ Alvin Q. Malone
                                                       Alvin Q. Malone
                                                       State Bar No. 24085446

                                                LAW OFFICES OF AL MALONE
                                                3100 W. Southlake Blvd, Suite 110
                                                Southlake, TX 76092
                                                (817) 953-3112 (Phone)
                                                (817) 953-3112 (Fax)

                                                ATTORNEY FOR HENRY CLAY CARR, JR


                                    CERTIFICATE OF SERVICE
        I, Alvin Q. Malone, do hereby certify that a true and correct copy of the above and
foregoing Application for Order Enlarging the Time to File a Reaffirmation Agreement was
served on the date that the instrument was filed electronically. Service was accomplished
electronically and/or by first class mail to the following:

Marilyn Garner
2007 E Lamar Blvd #200
Arlington, TX 76006

United States Trustee
Room 9-C-60
1100 Commerce Street
Dallas, Texas 75242




                                                By:     /s/ Alvin Q. Malone
                                                        Alvin Q. Malone
